Case: 12-50253       Document: 00512208613         Page: 1     Date Filed: 04/15/2013




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                                            FILED
                                                                           April 15, 2013
                                     No. 12-50253
                                   Summary Calendar                        Lyle W. Cayce
                                                                                Clerk

UNITED STATES OF AMERICA,

                                                  Plaintiff-Appellee

v.

JASMINE BARRETT,

                                                  Defendant-Appellant


                   Appeal from the United States District Court
                        for the Western District of Texas
                            USDC No. 3:11-CR-1898-3


Before WIENER, ELROD, and GRAVES, Circuit Judges.
PER CURIAM:*
       Following a jury trial, Jasmine Barrett was convicted of conspiring to
commit theft of government property, theft of government property, and
transporting stolen property in interstate or foreign commerce. She received a
below-guidelines sentence of 12 months in prison and a two-year term of
supervised release.       This court is now presented with her appeal of her
convictions.



       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
    Case: 12-50253    Document: 00512208613     Page: 2   Date Filed: 04/15/2013

                                 No. 12-50253

      First, Barrett argues that the evidence does not suffice to uphold her
convictions. Because Barrett moved for a judgment of acquittal at the close of
the government’s case and again at the close of all the evidence, the de novo
standard of review applies to this claim. See United States v. Ollison, 555 F.3d
152, 158 (5th Cir. 2009).
      The evidence is sufficient to uphold Barrett’s convictions. Testimony
showed that Barrett received uninventoried items in Iraq, and she came up with
the idea to bring them back to the United States and sell them. She and her
coconspirator discussed this plan a couple of times while in Iraq and again when
they returned to this country. Barrett was informed when her coconspirator
moved the items to his garage and when they were mailed to Connecticut. While
unloading a conex in this country, they came upon air tanks and spoke of
stealing them and having someone else sell them. Barrett helped to load two of
these tanks into her coconspirator’s car. Some of the stolen items sold for
$40,000, and Barrett received $4,000 from this sale. This evidence suffices to
uphold Barrett’s conviction for theft of government property because it shows
that she stole items belonging to the Army and valued at more than $1,000. See
United States v. Dien Duc Huynh, 246 F.3d 734, 745 (5th Cir. 2001); 18 U.S.C.
§ 641.
      This evidence also shows that the stolen items were mailed between Texas
and Connecticut by the coconspirator, that Barrett knew he was doing this, and
that both parties knew these items were stolen.       Additionally, by leaving
uncounted items in the conex, Barrett helped ensure that they traveled from
Iraq to this country. This evidence suffices to sustain her 18 U.S.C. § 2314
conviction. See United States v. Onyiego, 286 F.3d 249, 253 (5th Cir. 2002);
§ 2314.
      Finally, the evidence discussed above establishes that Barrett and her
coconspirator knowingly agreed to work towards the illegal goal of selling
property belonging to the Army and took steps towards this goal by leaving

                                       2
    Case: 12-50253     Document: 00512208613     Page: 3   Date Filed: 04/15/2013

                                  No. 12-50253

certain items uninventoried, shipping them from Iraq to the United States,
removing them from the Army’s custody, and selling them to another. See
United States v. Mauskar, 557 F.3d 219, 229 (5th Cir. 2009); 18 U.S.C. § 371.
This evidence thus suffices to uphold her conspiracy conviction. Barrett should
not receive relief on her sufficiency claims.
      Likewise unavailing is Barrett’s argument that testimony was improperly
admitted under Federal Rule of Evidence 801(d)(1)(B) as a prior consistent
statement. Our review of the record shows that the challenged statement was
properly adduced to rebut the implication that the witness at issue was not
testifying truthfully. See Rule 801; United States v. Wilson, 355 F.3d 358, 361
(5th Cir. 2003).
      AFFIRMED.




                                        3